Exhibit 4.46 AMENDMENT NO. 1 TO CREDIT AGREEMENT AMENDMENT NO. 1, dated as of February 14, 2008 (this "Amendment"), to the Credit Agreement, dated as of July 17, 2007 (the "Credit Agreement"), by and among the lenders identified on the signature pages thereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a "Lender" and collectively as the "Lenders"), ABLECO FINANCE LLC, a Delaware limited liability company, as the administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, "Agent"), BAIRNCO CORPORATION, a Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Borrower (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a "Borrower", and collectively, jointly and severally, as the "Borrowers"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Guarantor (such Subsidiaries are referred to hereinafter each individually as a "Guarantor", and individually and collectively, jointly and severally, as the "Guarantors"; and together with Borrowers, each a "Loan Party" and collectively, the "Loan Parties"). WHEREAS, the Borrowers and the Guarantors have requested that the Agent and the Lenders modify the Credit Agreement to provide grants of additional collateral in return for waivers of certain defaults; and WHEREAS, the Agent and the Lenders are willing to consent to such requested modification on and subject to the terms set forth herein; NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the parties hereto hereby agree as follows: 1.Definitions. Any capitalized term used herein and not defined shall have the meaning assigned to it in the Credit Agreement. 2.Amendments. (a)New Definitions.The following definitions are hereby added in alphabetical order to Schedule 1.1 of the Credit Agreement: ""Amendment No. 1" means Amendment No. 1 to Credit Agreement, dated as of February 13, 2008, by and among the Loan Parties, the Agent and the Required Lenders." ""Amendment No. 1 Effective Date" means the date Amendment No. 1 becomes effective pursuant to Section 3 of Amendment No. 1." ""H&H" means Handy & Harman, a New York corporation." ""H&H Security Agreement" means the Pledge and Security Agreement dated as of February 13, 2008, made by H&H and certain of its Subsidiaries in favor of the Agent. ""Release Conditions" means the date upon which Parent and its Subsidiaries (i) have complied with the Leverage Ratio covenant in Section 6.16(c) of the Credit Agreement (as in effect prior to the Amendment No. 1 Effective Date) for a period of not less than two consecutive fiscal quarters ending after the Amendment No.1 Effective Date and (ii) have Working Capital Availability of at least $4,000,000, before and after giving effect to any proposed release, distribution or payment, as the case may be." ""Replacement Conditions" means (i) the delivery to the Agent of the Steel Partners Lien Replacement Guaranty duly executed by Steel Partners (together with a customary legal opinion from counsel to Steel Partners with respect to such guaranty), or (ii) the optional prepayment by the Loan Parties of the Working Capital Term Loan in an amount not less than $10,000,000; provided that such prepayment shall not constitute a mandatory prepayment under the Working Capital Credit Agreement (as in effect on the date hereof), shall not be made from the proceeds of an asset sale or the Steel Partners Junior Investment, and shall not be a Rights Offering Payment." ""Rights Offering" means the rights offering by WHX, estimated to be consummated on or before March 31, 2008, pursuant to which WHX is distributing to the holders of its common stock subscription rights to purchase shares for up to an aggregate purchase price of $200,000,000." ""Rights Offering Payment" means a $10,000,000 prepayment of the Working Capital Term Loans from the proceeds of the Rights Offering, provided that if less than $10,000,000 of Working Capital Term Loans are outstanding on the date of such prepayment, the remaining portion of such proceeds not applied to the Working Capital Term Loans shall be applied to prepay the Term Loan." ""Steel Partners" means Steel Partners II, L.P., a Delaware limited partnership." ""Steel Partners Lien Replacement Guaranty" means a limited guaranty made by Steel Partners in favor of the Agent and the Lenders, in the form as attached as Exhibit A hereto, pursuant to which Steel Partners will guaranty the payment of the Obligations in an amount not to exceed $10,000,000; provided, that such guaranty shall be enforceable no earlier than twelve months after the occurrence of an Event of Default that has not been cured or waived." ""Steel Partners Junior Investment" means a subordinated investment (which may be in the form of an equity investment or subordinated indebtedness) made after the Amendment No. 1 Effective Date by Steel Partners or WHX, directly or indirectly, in the Parent, on terms and conditions, to the extent it is Indebtedness, reasonably equivalent to the Subordinated Indebtedness outstanding on the Amendment No. 1 Effective Date, in an amount equal to (x) $10,000,000 minus (y) any Rights Offering Payment, the proceeds of which were used to prepay the Working Capital Term Loan; provided that if less than $10,000,000 of the Working Capital Term Loans is outstanding on the date of such prepayment, the remaining portion of such proceeds not applied to the Working Capital Term Loans shall be applied to the Term Loan; provided, further, that such subordinated investment may replace, all or in part, the Steel Partners Working Capital Guaranty." ""Steel Partners Working Capital Guaranty" means a limited guaranty made by Steel Partners in favor of the Agent and the Working Capital Agent, in the form attached as Exhibit B hereto, pursuant to which Steel Partners will guaranty the payment of the Obligations and the Working Capital Term Loans in an amount not to exceed to (i) $10,000,000 minus (ii) the Rights Offering Payment; provided, that (x) such guaranty shall be enforceable no earlier than twelve months after the occurrence of an Event of Default that has not been cured or waived and (y) payments made by Steel Partners thereunder shall be applied, first, to the Working Capital Term Loans until paid in full and, second, to the Obligations; provided, further, that such limited guaranty may be replaced, all or in part, with the Steel Partners Junior Investment." (b)Existing Definitions.
